Case 1:19-cr-00511-RDB Document 1-1 Filed 10/21/19 Page 1 of 4° °°" *

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND !
19-3
IN THE MATTER OF A COMPLAINT 4 ! II JMG
AND ARREST WARRANT FOR Case No.
ROBERT DAVIS

 

 

AFFIDAVIT IN SUPPORT OF
COMPLAINT AND ARREST WARRANT

I, Christopher Cheuvront, a Task Force Officer with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”), being duly sworn, declare and state as follows:
INTRODUCTION

1, This affidavit is made in support of a criminal complaint and arrest warrant for
ROBERT DAVIS for possession of a firearm by a prohibited person, in violation of 18 U.S.C.
§ 922(g)1).

2. Based on the facts contained in this affidavit, there is probable cause to believe
that, on January 18, 2019, DAVIS possessed a firearm after having been convicted of a crime
punishable by more than one year in prison.

AFFIANT’S BACKGROUND

3. I am a duly sworn officer law enforcement officer and member of the Howard
County Police Department (“HCPD”) since April 2000. I am currently deputized as a Task
Force Officer with the ATF. Prior to joining HCPD, I served in the United States Marine Corps.
From August 1993 to April 2000, I was a member of the Baltimore Police Department (“BPD”).
My primary expertise is in controlled dangerous substances and firearms investigations. In my
27 years of experience as a law enforcement officer, I have attended numerous training classes
while with the BPD and HCPD, in the area of drugs, guns, and gangs. I have also attended gang

training by Magloclen and completed a 3-day course given by High Intensity Drug Trafficking

QB
Case 1:19-cr-00511-RDB Document1-1 Filed 10/21/19 Page 2 of 4
19-3411 JMG
Area (HIDTA?), dealing with aspects of investigating, authoring, and conducting wiretap
investigations. |

4, Because this affidavit is being submitted for the limited purpose of establishing
probable cause for DAVIS’s arrest, I have not mcluded every fact known to me about this
investigation. Rather, I have set forth only those facts I believe are necessary to support
DAVIS’s lawful arrest. The statements in this affidavit are based on information provided to me
by law enforcement officers, as well as my training, experience, and knowledge of this
investigation.

PROBABLE CAUSE

5. On January 18, 2019, as part of a robbery investigation, HCPD officers executed a
state search warrant at DAVIS’s residence in Columbia, Maryland. During the search, the
officers found three pistols in a safe, along with DAVIS’s birth certificate and health insurance
card. The firearms were reported stolen from a federal firearms licensee (“FFL”) in Carthage,
North Carolina, on November 4, 2018.

6. A tower dump performed by ATF investigators in North Carolina showed the
phone number for DAVIS’s cellphone in close proximity to the FFL around the time of the
burglary. DAVIS had discarded the cellphone during another arrest on January 16, 2019. In
addition, the burglary suspect, in screenshots from the FFL’s surveillance footage, appears to be
a black male. The suspect appears to be wearing a red, hooded, short-sleeved sweatshirt; a pair
of gray sweatpants with the words “JUST DO IT” shown vertically along one of its lower legs;
shoes with orange laces; and an off-green backpack with a unique logo on it. DAVIS, a black

male, matched the physical descriptors of the burglary suspect as seen in the screenshots. At the
Case 1:19-cr-00511-RDB Document1-1 Filed 10/21/19 Page 3 of 4

19-3411 UMC

time of his January 18, 2019 arrest, DAVIS was wearing a red, hooded, short-sleeved sweatshirt
closely resembling the clothing worn by the burglary suspect.

7. On January 19, 2019, ATF investigators executed another state warrant to search
DAVIS’s residence for clothing from the burglary. While executing that warrant, investigators
recovered Nike shoes with bright orange laces, a pair of gray sweatpants with the words “JUST
DO IT” shown vertically along one of its lower legs, and an off-green backpack with camouflage
and a unique logo on it, all of which resembled the burglary suspect’s clothing and backpack.

8. The pistols are (1) a Ruger LC9S .9mm pisto] bearing serial number 45273120,
(2) a Kel-Tec P11 .9mm pistol bearing serial number AAA949, and (3) a Springfield XD 9mm
pistol bearing serial number S3728160. The pistols were test fired by the HCPD Firearms
Investigations Unit for the purposes of entering them into the National Integrated Ballistic
Information Network, which tracks whether cartridge cases from a particular firearm match
cartridge cases found at the scenes of previous shootings, and found to be operable. I have
spoken with an interstate nexus expert who has examined the pistols and determined that they
were not manufactured within the State of Maryland. In addition, the firearms were stolen from
North Carolina last year. Therefore, they affected interstate commerce between the time they
were manufactured and the time they were recovered by investigators on January 18, 2019.

9. I have reviewed DAVIS’s criminal history and determined that he has been
convicted of a crime punishable by imprisonment of more than one year. In addition, DAVIS
has received a sentence in excess of a year imprisonment (excluding any suspended time).
Therefore, 1 believe DAVIS knew that he had been convicted of a crime punishable by

imprisonment of more than one year.
Case 1:19-cr-00511-RDB Document 1-1 Filed 10/21/19 Page 4 of 4
19-3411 JMC
CONCLUSION

10. As a result of the information above, there is probable cause to believe that, on
January 18, 2019, DAVIS possessed a firearm after having been convicted of a crime punishable
by more than one year in prison, in violation of 18 U.S.C. § 922(g)(1).

WHEREFORE, I respectfully request that the Court authorize the attached criminal
complaint and issue an arrest warrant.

Under penalty of perjury, I swear that the foregoing is true and correct to the best of my

knowledge, information, and belief.

C07 CS

Task Force Officer Christopher Cheuvront
Bureau of Alcohol, Tobacco, Firearms, and
Explosives

Subscribed and sworn to before me this { J , 2019.

 

 

The Hoforable J, Mark Coulson
United States Magistrate Judge
Distyict of Maryland . .

FILED ENTERED
LOGGED. RECEIVED

—s

 

——

OCT 22% 2019

AT BALTIMC
AK, U. NSrAICT F COURT
Coe TSTAICT OF MARYLAND EPUTY

BY
